DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              CHASE MILLER,
                                Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                               No. 4D21-969

                          [December 9, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Cheryl Caracuzzo,
Judge; L.T. Case No. 502015CF005160.

  Rachael E. Reese of O’Brien Hatfield Reese, P.A., Tampa, for
appellant.

   Ashley Moody, Attorney General, Tallahassee, and Paul Patti, III,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.